IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


JUAN ISAIAS REY A/K/A JUAN I. REY
AND MAIRA MARIA IGARZA A/K/A
MAIRA M. IGARZA,

             Appellants,

 v.                                                   Case No. 5D17-1492

U.S. BANK NATIONAL ASSOCIATION,
AS TRUSTEE ON BEHALF OF THE HOLDERS
OF THE CSMC MORTGAGE-BACKED PASS
THROUGH CERTIFICATES, SERIES 2007-7,

             Appellee.

________________________________/

Opinion filed May 8, 2018

Appeal from the Circuit Court
for Orange County,
Margaret H. Schreiber, Judge.

Kelley A. Bosecker, St. Petersburg,
for Appellants.

William L. Grimsley and Joseph A. Apatov,
of McGlinchey Stafford, Fort Lauderdale,
for Appellee.


PER CURIAM.

      AFFIRMED. See Bennet v. Deutsche Bank Nat’l Tr. Co., 124 So. 3d 320 (Fla. 4th

DCA 2013) (holding bank could rely on statutory presumption of validity of signatures on
allonge, based on section 673.3081(1), Florida Statutes, in absence of any evidence from

mortgagors that signature was unauthorized).


PALMER, ORFINGER and LAMBERT, JJ., concur.




                                           2